DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20 and 22-27 are cancelled.  
Claims 1-19 and 21 are still pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “the sealant layer has a width at a first corner and a second corner greater than that at a third corner and a fourth corner, configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel” in claims 12 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9, 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 cited “a difference ∆Ɵ = (sinα/2)2 * (ret/λ) * 360 degrees; wherein ret is an optical retardation value of the first glass layer and the second glass layer; ret is substantially equal to (SOC1*∆σ1*t1) + (SOC2*∆σ2*t2)(SOC1*∆σ1*t1) + (SOC2*∆σ2*t2)”. Therefore, when α is substantially 90 degrees; and since(sin90/2)2=1/2 ∆Ɵ= (ret/λ)*180 should be equal to {[(SOC1*∆σ1*t1) + (SOC2*∆σ2*t2)(SOC1*∆σ1*t1) + (SOC2*∆σ2*t2)]/λ}*180 degrees, not equal to {[(SOC1*∆σ1*t1) + (SOC2*∆σ2*t2)]/λ}*180 degrees as claim 3 cited. Or if claim 3 cited α is substantially 90 degrees; and ∆Ɵ is substantially equal to {[(SOC1*∆σ1*t1) + (SOC2*∆σ2*t2)]/λ}*180; then ret in claim 2 should be equal to (SOC1*∆σ1*t1) + (SOC2*∆σ2*t2)”.
Claims 4-9 are rejected since they depend on the indefinite claim 2.
Claims 12 and 21 cited “the sealant layer has a width at a first corner and a second corner greater than that at a third corner and a fourth corner, configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel”.  
The original specification of the instant application discloses:
“a first main optical axis of the first glass layer and a second main optical axis of the second glass layer are non-parallel to each other and have an included angle σ; and the first alignment film and the second alignment film have non-parallel rubbing angles, configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel” in the paragraphs [0003]
“a first polarizer on a side of the first substrate distal to the second substrate, the first polarizer having a first polarization direction; a second polarizer on a side of the second substrate distal to the first substrate, the second polarizer having a second polarization direction; and at least one compensation plate configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel” in the paragraphs [0011]
“the sealant layer has a width at a first corner and a second corner greater than that at a third corner and a fourth corner, configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel” in the paragraphs [0013], [0019]
“a first main optical axis of the first glass layer and a second main optical axis of the second glass layer are non-parallel to each other and have an included angle σ; and the at least one compensation plate is configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel” in the paragraphs [0014]
“FIG. 3 illustrates light leakage and color shift as a result of the rubbing actions illustrated in FIG. 2. Referring to FIG. 3, in or surrounding the rubbing areas in which tensile stress created by the rubbing actions runs perpendicular to the optical axis of the lower glass layer, a relatively large light leakage and a yellow color shift are observed” in the paragraphs [0052]
“FIG. 6 illustrates light leakage and color shift as a result of the rubbing actions illustrated in FIG. 5. Referring to FIG. 6, in or surrounding the rubbing areas in which tensile stress created by the rubbing actions runs perpendicular to the optical axis of the lower glass layer, a relatively large light leakage and a yellow color shift are observed” in the paragraphs [0054]
“As shown in FIG. 7, the input light has been rotated three times, and is diverged far from the original light at point A. The light leakage of the fringe field driven liquid crystal display panel correlates with a distance d between point A and point D” in the paragraphs [0060]
“the twist angle of the liquid crystal layer may be compensated by at least one compensation plate configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel” in the paragraphs [0076]
“Optionally, the first alignment film and the second alignment film have non-parallel rubbing angles, configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel. Light leakage, color shift, darkness non-uniformity, and edge-side mura are significantly reduced or eliminated in the present fringe field driven liquid crystal display panel” in the paragraphs [0080]
“As explained in FIG. 10, light leakage and color shift are much reduced in this display panel. SOC1 is the stress optical coefficient value of the first glass layer; SOC2 is the stress optical coefficient value of the second glass layer; A61 is principal stress difference value of the first glass layer; A62 is principal stress difference value of the second glass layer; t1 is a thickness of the first glass layer; t2 is a thickness of the second glass layer; and X is a wavelength of incident light. Optionally, k is 550 nm” in the paragraphs [0086]
“Optionally, the at least one compensation plate is configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel” in the paragraphs [0089]
“Referring to FIG. 15, to reduce the light leakage in the display panel, a first polarizer 60 and a second polarizer 10 are included in the fringe field driven liquid crystal display panel” in the paragraphs [0092].

It is easy to understand the alignment layers of liquid crystal, twisted liquid crystal, optical axes of the substrates, polarizers, compensation plates, the stress optical coefficient values of the glass layers correlate to the reduction of light leakage and color shift.  However, there is no the clear correlation between the sealant widths at corners and the reduction of light leakage and color shift since the sealant widths have not involve the operation of the liquid crystal display.  The sealant widths do not correlate to the operation of the liquid crystal display to reduce of light leakage and color shift.  Please explain the correction of the sealant widths at corners and the reduction of light leakage and color shift.
In claims 12 and 21, a first main optical axis of the first glass layer and a second main optical axis of the second glass layer are non-parallel to each other and have an configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel; but the sealant widths at corners should not be configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140327861) in view of Song (CN103926740) as IDS provided.

    PNG
    media_image1.png
    281
    477
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    222
    617
    media_image2.png
    Greyscale

Regard to claim 1, Huang et al. a fringe field driven liquid crystal display panel, comprising: 
a first substrate 58 comprising a first glass layer [0052]; 
a second substrate facing the first substrate and comprising a second glass layer 
a liquid crystal layer between the first glass layer and the second glass layer;
wherein 
a first main optical axis 110 of the first glass layer and a second main optical axis 108 of the second glass layer are non-parallel to each other and have an included angle σ=90 degrees configured to reduce light leakage and color shift (with color filter) in the fringe field driven liquid crystal display panel [a liquid crystal display such as an in-plane-switching (IPS) LCD display or a fringe-filed-switching (FFS) LCD display [0068]].
Regard to claim 1, Huang et al. disclose a fringe field driven liquid crystal display panel, comprising: 
a first substrate comprising a first glass layer [0052]; a second substrate facing  the first substrate and comprising a second glass layer [0052]; 
a liquid crystal layer 52 between the first substrate and the second substrate; 
a first polarizer [a lower polarizer 60] on a side of the first substrate distal to the second substrate, the first polarizer 60 having a first polarization direction [transmission axis]; 
a second polarizer [an upper polarizer 54] on a side of the second substrate distal to the first substrate, the second polarizer having a second polarization direction [the upper polarizer whose transmission axis is perpendicular to the lower polarizer]; and 
at least one compensation plate [compensation layers 170L and 170U, Fig. 16]; 
wherein 
a first main optical axis 110 of the first glass layer and a second main optical axis 108 of the second glass layer are non-parallel to each other and have an included angle σ=90 degrees; and 
the at least one compensation plate is configured to reduce light leakage and color shift (with color filter) in the fringe field driven liquid crystal display panel.  

Huang et al. fail to disclose the fringe field driven liquid crystal display panel wherein a first alignment film on the first glass layer and a second alignment film on the second glass layer; and the liquid crystal layer between the first alignment film and the second alignment film, wherein the first alignment film and the second alignment film have non-parallel rubbing angles configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel.

Song teaches the fringe field driven liquid crystal display panel wherein a first alignment film on the first glass layer and a second alignment film on the second glass layer; and the liquid crystal layer between the first alignment film and the second alignment film, wherein the first alignment film and the second alignment film have non-parallel rubbing angles [the first alignment layer has a first direction, the second alignment layer has a second direction greater than 0 [0008]] configured to reduce light leakage [0011], [0079] and color shift [0011], [0038], [0079]  in the fringe field [0004] driven liquid crystal display panel. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Huang et al. disclosed with the fringe field driven liquid crystal display panel wherein a first alignment film on the first glass layer and a second alignment film on the second glass layer; and the liquid crystal layer between the first alignment film and the second alignment film, wherein the first alignment film and the second alignment film have non-parallel rubbing angles configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel for improving the quality of the display [0011] as Song taught.
Regard to claim 11, Huang et al. disclose the fringe field driven liquid crystal display panel, further comprising: a first polarizer 60 on a side of the first substrate distal to the second substrate 56, the first polarizer 60 having a first polarization direction; a second polarizer 54 on a side of the second substrate distal to the first substrate 60 , the second polarizer 56 having a second polarization direction; and at least one compensation plate 107L/107U configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel (see Fig. 16).  
Regard to claim 17, Huang et al. disclose the fringe field driven liquid crystal display panel, wherein the at least one compensation plate is integral with at least one of the first polarizer and the second polarizer (see Fig. 16).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate “the at least one compensation plate at least one of the first polarizer and the second polarizer”, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).
2.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. Huang et al. (US 20140327861) in view of Song (CN103926740) as IDS provided as applied claim 1 in further view of Wang et al. (US 20180088438).
Zhao et al. or Noh et al. fail to disclose the fringe field driven liquid crystal display panel, wherein the fringe field driven liquid crystal display panel is an Advanced Super Dimension Switch mode liquid crystal display panel.  
Wang et al. teach Advanced Super Dimension Switch) mode with a plurality of first electrodes 35 and a plurality of second electrodes 36 are sequentially provided on a first substrate 31 of the liquid crystal cell similar to Fringe Field switching mode or In Plane Switching mode to generate the parallel or lateral or transverse electric field into the liquid crystal, wherein the first electrodes 35 and the second electrodes 36 at other positions are not applied with a voltage (or applied with the same voltage), the liquid crystal molecules 37 at other positions do not deflect, so that no light is transmitted through other positions, thus the control to the light exiting directions of the pixel 22 can be achieved [0026]-[0027].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Zhao et al. disclosed with the liquid crystal display panel with the fringe field driven liquid crystal display panel, wherein the fringe field driven liquid crystal display panel is an Advanced Super Dimension Switch mode liquid crystal display panel for achieving the control to the light exiting directions of the pixel [0026] as Wang taught.
3.	Claims 1, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160357038) in view of Noh et al. (US 20020041354).

    PNG
    media_image3.png
    401
    742
    media_image3.png
    Greyscale


a first substrate [glass of the array substrate 12/120] comprising a first glass layer and a first alignment film on the first glass layer [liquid crystal molecules of the penal have an approximate parallel and uniform orientation relative to a surface of a substrate in a non-driven state; that is inherently comprising a first alignment film on the first glass layer 12/120]; 
a second substrate [glass of the color filter substrate 11/110] facing the first substrate and comprising a second glass layer and a second alignment film on the second glass layer [liquid crystal molecules of the penal have an approximate parallel and uniform orientation relative to a surface of a substrate in a non-driven state; that is inherently comprising a first alignment film on the second glass layer 11/10]; 
a liquid crystal layer [liquid crystal layer 20/200] inherently between the first alignment film and the second alignment film;
wherein 
a first main optical axis of the first glass layer and a second main optical axis of the second glass layer are non-parallel to each other and have an included angle σ [the arrows in the glass 11/110 of the color filter substrate and the glass 12/120 of the array substrate indicate respective main optical axis direction of the glasses]; and 
the first alignment film and the second alignment film have non-parallel rubbing angles, configured to reduce light leakage [0006]-[0007], [0065] and color shift [the glass of the color filter substrate is subject to compression [0006] [0064]] in the in-plane switching field driven liquid crystal display panel [with generating the parallel or lateral electric field to the liquid crystal similar to the fringe field driven liquid crystal display panel].  

Regard to claim 13, Zhao et al. disclose a fringe field driven liquid crystal display panel, comprising: 
a first substrate comprising a first glass layer 120; 
a second substrate 110 facing the first substrate and comprising a second glass layer; 
a liquid crystal layer 200 between the first substrate and the second substrate; 
a first polarizer 420 on a side of the first substrate distal to the second substrate, the first polarizer having a first polarization direction; 
a second polarizer 410 on a side of the second substrate distal to the first substrate, the second polarizer having a second polarization direction; and 
at least one compensation plate 310/320; 
wherein 
a first main optical axis of the first glass layer and a second main optical axis of the second glass layer are non-parallel to each other and have an included angle σ [the arrows in the glass 11/110 of the color filter substrate and the glass 12/120 of the array substrate indicate respective main optical axis direction of the glasses];  
the at least one compensation plate 310/320 is configured to reduce light leakage [0006]-[0007], [0065] and color shift [the glass of the color filter substrate is subject to compression [0006] [0064]] in the in-plane switching field driven liquid crystal display panel [with generating the parallel or lateral electric field to the liquid crystal similar to the fringe field driven liquid crystal display panel].  

However, Zhao et al. fail to disclose the liquid crystal display panel with the fringe field driven liquid crystal display panel although both Fringe Field Switching mode Liquid Crystal Display and In Plane Switching mode Liquid Crystal Display have the same operation with generating the parallel or lateral electric field into the liquid crystal.

Noh et al. teach the liquid crystal display panel with Fringe Field Switching mode Liquid Crystal Display in order to improve a low aperture ratio and transmittance of In Plane Switching mode LCD [0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Zhao et al. disclosed with the liquid crystal display panel with Fringe Field Switching mode Liquid Crystal Display for improving a low aperture ratio and transmittance of In Plane Switching mode LCD [0004] as Noh et al. taught.

the arrows in 32/420]; a second polarizer 31/410 on a side of the second substrate distal to the first substrate [the arrows in 31/410], the second polarizer having a second polarization direction; and at least one compensation plate configured to reduce light leakage [0006]-[0007], [0065] and color shift [the glass of the color filter substrate is subject to compression [0006] [0064]] in the fringe field driven liquid crystal display panel [the liquid crystal display panel with the fringe field driven liquid crystal display panel although both Fringe Field Switching mode Liquid Crystal Display and In Plane Switching mode Liquid Crystal Display have the same operation with generating the parallel or lateral electric field into the liquid crystal].  

4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160357038) in view of Noh et al. (US 20020041354) as applied claim 1 in further view of Wang et al. (US 20180088438).

Zhao et al. or Noh et al. fail to disclose the fringe field driven liquid crystal display panel, wherein the fringe field driven liquid crystal display panel is an Advanced Super Dimension Switch mode liquid crystal display panel.  
Wang et al. teach Advanced Super Dimension Switch) mode with a plurality of first electrodes 35 and a plurality of second electrodes 36 are sequentially provided on a first substrate 31 of the liquid crystal cell similar to Fringe Field switching mode or In Plane Switching mode to generate the parallel or lateral or transverse electric field into the liquid crystal, wherein the first electrodes 35 and the second electrodes 36 at other positions are not applied with a voltage (or applied with the same voltage), the liquid crystal molecules 37 at other positions do not deflect, so that no light is transmitted through other positions, thus the control to the light exiting directions of the pixel 22 can be achieved [0026]-[0027].
 the fringe field driven liquid crystal display panel, wherein the fringe field driven liquid crystal display panel is an Advanced Super Dimension Switch mode liquid crystal display panel for achieving the control to the light exiting directions of the pixel [0026] as Wang taught.
5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160357038) in view of Noh et al. (US 20020041354) as applied claim 13.
Zhao et al. disclose the fringe field driven liquid crystal display panel, wherein the at least one compensation plate in between the first and second polarizers 420/410.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to integrate “the at least one compensation plate at least one of the first polarizer and the second polarizer”, since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).
6.	Claims 12 and  21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160357038) in view of Noh et al. (US 20020041354) as applied to claim 1 in further view of Park et al. (US 20120320327).
Regard to claim 21, Zhao et al. disclose a fringe field driven liquid crystal display panel, comprising: 
a first substrate [glass of the array substrate 12/120] comprising a first glass layer; 
a second substrate [glass of the color filter substrate 11/110] facing the first substrate and comprising a second glass layer; 
a liquid crystal layer 200 between the first substrate 12/120 and the second substrate 11/110; and 
a sealant layer inherently between the first substrate and the second substrate sealing the first substrate and the second substrate together to form a cell
wherein  
a first main optical axis [the arrow in the glass 12/120 of the array substrate] of the first glass layer and a second main optical axis [the arrow in the glass 11/110 of the color filter substrate] of the second glass layer are non-parallel to each other and have an included angle σ, σ<90 degrees (see Figs 1 and 7) configured to reduce light leakage and color shift in the fringe field driven liquid crystal display panel; 
the sealant layer has a width at a first corner and a second corner greater than that at a third corner and a fourth corner; the first corner and the second corner are diagonally opposite to each other;  the third corner and the fourth corner are diagonally opposite to each other; and an included angle between a direction from the first corner to the second corner and the first main optical axis is greater than an included angle between the direction from the first corner to the second corner and the second main optical axis [sealant at corners combining with a first main optical axis [the arrow in the glass 12/120 of the array substrate] of the first glass layer and a second main optical axis [the arrow in the glass 11/110 of the color filter substrate] of the second glass layer].

However, Zhao et al. fail to disclose the liquid crystal display panel, wherein a sealant layer between the first substrate and the second substrate sealing the first substrate and the second substrate together to form a cell;
the sealant layer has a width at a first corner and a second corner greater than that at a third corner and a fourth corner; 
the first corner and the second corner are diagonally opposite to each other;  
the third corner and the fourth corner are diagonally opposite to each other; and 
an included angle between a direction from the first corner to the second corner and the first main optical axis is greater than an included angle between the direction from the first corner to the second corner and the second main optical axis.  

Park et al. teach the liquid crystal display panel, wherein a sealant layer between the first substrate and the second substrate sealing the first substrate and the second substrate together to form a cell, where wider and narrower portions of the surface can have different adhesive patterns (ABSTRACT [0005] [0015]); the distribution of  [0025] as Fig. 5. In other embodiments, some or all of corner adhesive widths 503, 507, 511, and 515 can be the same or different [0027].

It would have been an obvious matter of choice to form “the sealant layer having a width at a first corner and a second corner greater than that at a third corner and a fourth corner; the first corner and the second corner are diagonally opposite to each other;  the third corner and the fourth corner are diagonally opposite to each other; and an included angle between a direction from the first corner to the second corner and the first main optical axis is greater than an included angle between the direction from the first corner to the second corner and the second main optical axis”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

It would be obvious as a matter of design choice to form “the sealant layer having a width at a first corner and a second corner greater than that at a third corner and a fourth corner; the first corner and the second corner are diagonally opposite to each other;  the third corner and the fourth corner are diagonally opposite to each other; and an included angle between a direction from the first corner to the second corner and the first main optical axis is greater than an included angle between the direction from the first corner to the second corner and the second main optical axis”, since applicant has not disclosed that “the sealant layer having a width at a first corner and a second corner greater than that at a third corner and a fourth corner; the first corner and the second corner are diagonally opposite to each other;  the third corner and the fourth corner are diagonally opposite to each other; and an included angle between a direction from the first corner to the second corner and the first main optical axis is greater than an included angle between the direction from the first corner to the second corner and the second main optical axis” solves any stated problem or is for any particular purpose and the sealant layer having a width at a first corner and a second corner greater than that at a third corner and a fourth corner; the first corner and the second corner are diagonally opposite to each other;  the third corner and the fourth corner are diagonally opposite to each other; and an included angle between a direction from the first corner to the second corner and the first main optical axis is greater than an included angle between the direction from the first corner to the second corner and the second main optical axis”.     

Allowable Subject Matter
Claims 14-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 14-16 are allowed since there is no prior teaches the fringe field driven liquid crystal display panel, wherein the fringe field driven liquid crystal display panel comprises 
a first compensation plate on a side of the first substrate distal to the second substrate; the first compensation plate has a first retardation along a direction substantially orthogonal to the first main optical axis of the first glass layer; and the first retardation has an absolute value substantially the same as a retardation value of the first glass layer (claims 14 and 16); 
or/and 
a second compensation plate on a side of the second substrate distal to the first substrate; the second compensation plate has a second retardation along a direction substantially orthogonal to the second main optical axis of the second glass layer; and the second retardation has an absolute value substantially the same as a retardation value of the second glass layer (claims 15 and 16).  

Claim 18 is allowed since there is no prior teaches the fringe field driven liquid crystal display panel, wherein the fringe field driven liquid crystal display panel, wherein a first compensation plate is integral with the first polarizer; the first polarizer has a first 

Claim 19 is allowed since there is no prior teaches the fringe field driven liquid crystal display panel, wherein the fringe field driven liquid crystal display panel, wherein a second compensation plate is integral with the second polarizer; the second polarizer has a second retardation along a direction substantially orthogonal to the second main optical axis of the second glass layer; and the second retardation has an absolute value substantially the same as a retardation value of the second glass layer.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amin et al. (US 20150079398) disclose a liquid crystal display unit which prevents small dark or white spots which are evils peculiar to mass production of liquid crystal display units in an IPS (In-Plane Switching) mode or an FFS (Fringe-Field Switching) mode, and which has a wide viewing angle, high picture quality and high reliability.
Kim et al. (US 20160062166) disclose an in-plane switching (IPS) mode liquid crystal display (LCD) device including a lower glass substrate (namely, the array substrate).  This is caused due to the refractive anisotropy of the glass substrate due to external stress.  Such retardation value (about 10 nm) of the glass substrate makes the light path moved from point B to point D.  Afterwards, the light is moved from the point D to point E by the liquid crystal layer having a retardation value in the range of 280 to 350 nm, and then moved from the point E to point F by an upper glass substrate (namely, the color filter substrate).
Asao (US 20060132677) discloses a hybrid color liquid crystal display device comprising an optical film applied between two glass substrates, wherein a retardation (value) of the viewing angle compensation film 62 used is required to be substantially identical to a retardation (value) of the liquid crystal layer 66 in terms of an absolute 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871